Title: General Orders, 14 May 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown May 14th 1777.
Monmouth.Norfolk


The Quarter Master General, is to apply to the Adjutant General, for a fatigue party, to repair the road from hence, to Pluck’emin, which, is said, to be almost impassible in some places.
He is also, to have a Guard-house, in the upper Redoubt, on the hill adjoining this place, erected with dispatch, and sufficient to contain 30 Men—This building to be slight, and attended with little expence.
The Commander in Chief is pleased to approve, the following sentences, of the General Court Martial, held at Col. Shrieve’s quarters, the 5th Inst: whereof Col. Ogden was president.
John Jones, for “Deserting from his guard to the enemy”—to suffer death—Execution whereof, is suspended ’till further orders.
John Whitebread, Richard Shaw and John Wood, of the 11th Pennsylvania Regt for “Desertion,” are acquitted, and ordered to do duty as usual.
Lieut: Ross of the 2nd Jersey Batt: charged with “Assaulting, and using ungenteel language, to Capt: Anderson”—acquitted, and released from his arrest.
Ensign Patterson of the 1st Virginia Battn for “Refusing to do duty, and leaving Camp without leave”—found guilty, and cashiered—Ordered to depart.
Thomas Avens of the 11th Pennsylva. Batt. for “Deserting from his post, with intent to go to the enemy”—found guilty; and ordered to receive 100 lashes.
Benjamin Moore of the 2nd Jersey Batt. for “Deserting and reinlisting”—found guilty, and ordered to receive 75 lashes.
Serjt Hammond of the 12th Pennsylva. Batt. for “Mutiny, and striking Capt: Patterson”—found guilty; reduced, and to ask pardon.
Serjt Hyliard, Serjt Hallbrook, Corporal Smith, Philip Hendrick and Stephen Lee, of the 1st Jersey Batt: “Suspected of having robbed the house of Elias Bland”—Hyliard found guilty, reduced to the ranks, and to receive 100 lashes—Smith and Lee found guilty, and to receive 100 lashes each—the residue of the sentence is dispensed with—And either of them, who confesses before punishment is inflicted, to be released—The other two are acquitted.
The General also approves the following sentences, of a Court Martial, held at Morristown, the 12th Instant, whereof Lieut. Colonel Barber was president; and directs the immediate execution of them.
William Murphy of Col. Angell’s regiment, tried for “Desertion”—and acquitted.

Samuel Gratewood of the 3rd Jersey regiment, accused of “striking a serjeant” found guilty, and condemned to receive 50 lashes.
Joseph Bordon of Col. Patton’s regiment, tried for “Theft,” and acquitted.
Henry Smith of Capt: Cattalin’s Company, for “Desertion”—acquitted.
Patrick Dunfee, of Col. Olney’s detachment, for “stabbing the Adjnt General’s horse”—found guilty, and sentenced to receive 50 lashes.
Joseph Thornbury Esqr: is appointed Waggon Master General, and to be obeyed as such.
